The only exception to the report of the commissioner is one filed by the defendant, Francis B. Richardson, in which an objection is made to the allowance of interest on the sums due for the maintenance of the femes plaintiff under the provisions of the will of Henry Hooper. The exception must be overruled. The sums to which these plaintiffs were respectively entitled, ought to have been paid to them annually by the personal representative of the estate of the testator — they being a charge thereon; but as that was not done, they are clearly entitled to interest on the sums thus admitted, to be paid from the end of each year up to the time when their brother came of age. It is a general rule in this State, that interest is allowed whenever a certain sum of money is not paid at the time it becomes due.
Upon looking at the decree in the case of Lindsay v. Hogg, 6 Ired. Eq. 3, we find that interest was allowed on such sums as were not paid at the time when they should have been, towards the expenses of the plaintiff's education.
The exception being over-ruled, the report will be confirmed, and a decree entered according thereto.
PER CURIAM,                        Decree accordingly.